*535ON THE MERITS.
It appears from the answer of the sheriff to the rule to show cause and from the evidence taken on the trial of that rule that the defendant was legally served with copy of the petition and citation. Therefore the sheriff should have been authorized to make a proper return, by amendment or otherwise, conforming to the facts and the law. (Adams vs. Basile, 35 La. Ann. 101.)
See, further:
St. Louis Jewelry Co. vs. Imbraguglio, 123 La. 389, 48 So. 1007.
It is therefore ordered, adjudged and decreed that the judgment appealed from be avoided and reversed and the case remanded to the District Court and the sheriff permitted to amend his return and for further proceedings according to law.